Exhibit 99.1 TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF MINERA ANDES PROVIDES UPDATE ON EXPLORATION DRILLING AT THE SAN JOSÉ MINE TORONTO, ONTARIO – August 30, 2011 - Minera Andes Inc. (the "Corporation" or "Minera Andes") (TSX: MAI and US OTC: MNEAF) is pleased to announce the results of exploration drilling at its 49% owned San José mine in Santa Cruz Province, Argentina.Drilling during the first half of the year was mainly dedicated to infill drilling, whereas drilling during the second half will focus on exploration for new resources.A total drilling program of 50,600 meters is planned for 2011.During the second quarter a total of 58 diamond core holes totaling 14,300 meters were drilled compared to 24 core holes totaling 5,411 meters during the first quarter. The drilling successfully extended the Dos Lauras vein several hundred meters to the northwest and the known vein strike length is now just over 1,000 meters.In addition, infill drilling was completed with good results on the Micaela, Luli, Susana and Marta veins.Resources defined by the drilling will be reported as part of the year end resource update that will be released near the end of the first quarter of 2012. A map of the principal veins at the San José mine is shown in Exhibit 1, and locations of some of the principal drill holes drilled during the quarter are shown in Exhibit 2.Drilling results received for the drilling are provided in Exhibit 3 and highlights include: · Susana Vein Hole SJD-864 – 0.56 m (meters) at 6.93 g/t (grams/tonne) Au and 1,504 g/t Ag Hole SJD-875 – 0.88 m at 5.28 g/t Au and 441 g/t Ag · Luli Vein Hole SJD-869 – 1.05 m at 16.89 g/t Au and 1,642 g/t Ag Hole SJD-871 – 1.98 m at 19.55 g/t Au and 1,721 g/t Ag · Luli Cymoid Loop Hole SJD-869 – 1.19 m at 5.54 g/t Au and 668 g/t Ag Hole SJD-871 – 0.80 m at 44.48 g/t Au and 7,747 g/t Ag Hole SJD-879 – 0.79 m at 11.9 g/t Au and 1,263 g/t Ag · Dos Lauras Vein Hole SJD-884 – 1.37 m at 43.32 g/t Au and 5,314 g/t Ag · Micaela Vein Hole SJD-889 – 1.32 m at 7.71 g/t Au and 825 g/t Ag Hole SJD-895 – 4.03 m at 21.37 g/t Au and 2,285 g/t Ag The vein system at San José continues to be open at depth and laterally.As a result of the discovery of the east-west trending Micaela-Sofia vein system last year, previous drill results are being reinterpreted to define new drilling targets in and near the mine area in conjunction with new surface magnetic data and existing induced polarization geophysics data. During the first half of 2011, 3,147 line-kilometers of surface magnetic lines spaced 75 meters apart were run covering 22,000 hectares (54,000 acres) southeast of the mine area.The magnetic data is being Minera Andes Inc. News Release 11-19 Page 1 analyzed to define drilling targets southwest of the mine, an area that is covered by a layer of post-mineral basalt.The magnetic data will be complemented by 342 line-kilometers of gradient array Induced Polarization (“IP”) to be run over the same area during the next four months as well as 25 line-kilometers of pole-dipole array IP. About Minera Andes: Minera Andes is an exploration company exploring for gold, silver and copper in Argentina with three significant assets: One, a 49% interest in Minera Santa Cruz SA, owner of the San Jose Mine that is located near Goldcorp's Cerro Negro project; Two, 100% ownership of the Los Azules copper deposit with an inferred mineral resource of 10.3 billion pounds of copper and an indicated resource of 2.2 billion pounds of copper; Three, 100% ownership of a large portfolio of exploration properties in Santa Cruz province, Argentina, including properties bordering the Cerro Negro project.The Company had $22 million USD in cash as at June 30, 2011 with no bank debt.Rob McEwen, Chairman and CEO, owns 30% of the shares of the company.On June 14, 2011 the Company announced that Mr. McEwen proposed to combine the Company with US Gold Corporation to create a high growth, low-cost, mid-tier silver producer focused on the Americas.This transaction, subject to a number of approvals (including by the shareholders of the Corporation), is expected to close in late 2011. About Minera Santa Cruz: Minera Santa Cruz SA is a joint venture owned 51% by Hochschild Mining Argentina, a wholly owned subsidiary of Hochschild Mining plc, and 49% by Minera Andes S.A., a wholly owned subsidiary of the Corporation. The joint venture owns and operates the San José property. About Hochschild Mining plc: Hochschild Mining plc is a leading precious metals company listed on the London Stock Exchange (HOCM.L / HOC LN) with a primary focus on the exploration, mining, processing and sale of silver and gold. Hochschild has over forty years of experience in the mining of precious metal vein deposits and currently operates four underground vein mines, three located in southern Peru, one in southern Argentina and one open pit mine in northern Mexico. Hochschild also has numerous long-term prospects throughout the Americas. For further information, please contact: Jim Duff or visit our Web site: www.minandes.com. Jim Duff Chief Operating Officer 99 George St. 3rd Floor, Toronto, Ontario, Canada. M5A 2N4 Toll-Free: 1-866-441-0690 Tel:647-258-0395 Fax: 647-258-0408 E-mail: info@minandes.com Technical Information: This news release has been reviewed and approved by Jim Duff the Chief Operating Officer of the Corporation, a Qualified Person as defined by Canadian Securities Administrator National Instrument 43-101 “Standards of Disclosure for Mineral Projects” (“43-101”). Assay results were reported to Minera Andes by MSC, which is the operating company for the San José joint venture. Assay results for the drilling were reviewed by Jim Duff. All samples were collected in accordance with industry standards. Splits from checks of the drill core samples assay at the San José Mine laboratory were submitted to Alex Stewart Assayers, Argentina S.A. in Mendoza, Argentina, for fire assay and ICP analysis. Accuracy of results is tested through the systematic inclusion of standards, blanks and check assays. Jim Duff has reviewed the results of the check assays and other quality control measures. Cautionary Note to U.S. Investors: All resource estimates reported by the Corporation are calculated in accordance with 43-101 and the Canadian Institute of Mining and Metallurgy Classification system. These standards differ significantly from the requirements of the U.S. Securities and Exchange Commission. Mineral resources which are not mineral reserves do not have demonstrated economic viability. Minera Andes Inc. News Release 11-19 Page 2 Caution Concerning Forward-Looking Statements: This press release contains certain forward-looking statements and information. The forward-looking statements and information express, as at the date of this press release, the Corporation's plans, estimates, forecasts, projections, expectations or beliefs as to future events and results. Forward-looking statements involve a number of risks and uncertainties, and there can be no assurance that such statements will prove to be accurate. Therefore, actual results and future events could differ materially from those anticipated in such statements. Risks and uncertainties that could cause results or future events to differ materially from current expectations expressed or implied by the forward-looking statements include, but are not limited to, factors associated with fluctuations in the market price of precious metals, mining industry risks, risks associated with foreign operations, risks related to litigation, property title, the state of the capital markets, environmental risks and hazards, uncertainty as to calculation of mineral resources and reserves and other risks. Readers should not place undue reliance on forward-looking statements or information. The Corporation undertakes no obligation to reissue or update forward-looking statements or information as a result of new information or events after the date hereof except as may be required by law. See the Corporation's Annual Information Form for additional information on risks, uncertainties and other factors relating to the forward-looking statements and information. All forward-looking statements and information made in this news release are qualified by this cautionary statement. The TSX has not reviewed and does not accept responsibility for the adequacy or accuracy of the contents of this news release, which has been prepared by management. Minera Andes Inc. News Release 11-19 Page 3 Exhibit 1 Plan Map of Principal Veins at the San José Mine Minera Andes Inc. News Release 11-19 Page 4 Exhibit 2 Drill Hole Location Map Minera Andes Inc. News Release 11-19 Page 5 Exhibit 3 Surface Drilling Results from April 1, 2011 to June 30, 2011 Luli, Susana, Dos Lauras Extension, and associated splits and loops Drill Hole From (m) To (m) Intercept (m) True Width (m) Au (g/t) Ag (g/t) Vein SJD‐864 5 Luli SJD‐864 Orion SJD‐864 Susana SJD‐869 Luli SJD‐869 5 Orion SJD‐869 Luli Cymoid Split SJD‐869 9 Susana SJD‐870 Coiron SJD‐870 9 Dos Lauras Extension SJD‐870 53 Dos Lauras Extension SJD‐870 52 Luli SJD‐870 Neneo SJD‐871 Luli SJD‐871 Luli Cymoid Split SJD‐872 Luli SJD‐873 6 Luli SJD‐873 64 Luli Cymoid Split SJD‐874 6 Luli SJD‐874 5 Oiron SJD‐874 5 Perla SJD‐874 4 Luli Cymoid Split SJD‐874 Susana SJD‐875 79 Luli SJD‐875 92 Notro SJD‐875 Orion SJD‐875 83 Luli Cymoid Split SJD‐875 Susana SJD‐876 38 Coiron SJD‐876 82 Dos Lauras Extension SJD‐876 4 Luli SJD‐876 Neneo SJD‐876 60 Susana SJD‐877 36 Luli SJD‐877 1 Orion SJD‐877 4 Susana SJD‐878 Luli SJD‐878 Luli Cymoid Split SJD‐879 2 Dos Lauras Extension SJD‐879 Luli SJD‐879 Luli Cymoid Split SJD‐880 5 Luli SJD‐881 7 Luli SJD‐883 62 Coiron SJD‐883 47 Luli SJD‐883 2 Molle SJD‐885 88 Dos Lauras Extension Sanson, Pablo G and Antonella Veins Drill Hole From (m) To (m) Intercept (m) True Width (m) Au (g/t) Ag (g/t) Vein SJD-890 Sanson Note:Assays pending for Holes SJD-915, SJD-921, SJD-922 and SJD-925 Minera Andes Inc. News Release 11-19 Page 6 Micaela, Sofia and Dos Lauras veins and associated splits and loops Drill Hole From (m) To (m) Intercept (m) True Width (m) Au (g/t) Ag (g/t) Vein SJD‐884 Dos Lauras SJD‐884 Sofia SJD‐884 Sofia Footwall Cymoid SJD‐884 Mara SJD‐884 12 Frea 450 Split SJD‐884 9 Micaela SJD‐887 Marta SJD‐888 Micaela SJD‐889 Micaela HW Cymoid SJD‐889 Micaela SJD‐890 Micaela SJD‐890 Micaela Footwall Cymoid SJD‐890 Marta SJD‐891 Micaela SJD‐893 Micaela SJD‐893 Marta SJD‐894 10 Micaela SJD‐894 3 Hera SJD‐895 Micael SJD‐895 Micaela Footwall Cymoid SJD‐895 Hera SJD‐897 Micaela SJD‐897 Hera SJD‐900 Micaela SJD‐901 65 Hera Footwall Cymoid SJD‐902 Micaela SJD‐902 Hera Note:No significant assays for Holes SJD-882 or SJD-924.Holes SJD-864 and SJD-869 were started in the first quarter and finished in the second quarter.Assays are pending for Holes SJD-886, SJD-892, SJD-896, SJD-898 through SJD-901, and Holes SJD-903 through SJD-923. Minera Andes Inc. News Release 11-19 Page 7
